 

 

 

 

 

 

 

 

 

 

Case 1:19-cv-03377-LAP Document 49 rigeye ety Powe Tort {
DOCUMENT
ELEC. 2 cSt iy PILED
UNITED STATES DISTRICT COURT DOC »

SOUTHERN DISTRICT OF NEW YORK DATE Fis: — F “ye
VIRGINIA L. GIUFFRE, : — ~
Plaintiff,

19 Civ. 3377 (LAP)
~against-
ORDER
ALAN DERSHOWITZ,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

It is the Court’s intention to hold a separate argument
with respect to the Confidential Memorandum referred to in this
Court’s July 17, 2019 order [dkt. no. 41]. The Court will ask
Professor Dershowitz how disclosure of the Memorandum to the
Boise Schiller Firm (“BSF”) could result in any detriment to him
and will ask BSF to specify how the contents of the Memorandum
have been made public. The Court is willing to meet separately
with the parties, if necessary.

50 ORDERED.

Dated: New York, New York

September /&, 2019 j

Le tg Li. Plott

LORETTA A. PRESKA
Senior United States District Judge

       

 

 
